DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply given over the telephone on 3/7/2022 is acknowledged.  The traversal is on the ground(s) that Species A-N can be examined together because each embodiment share the same or corresponding special technical features and there would be no serious search burden on the examiner to examine them together.  This is not found persuasive because this case is being examiner under US practice and was restricted in accordance with 35 USC 121. Therefore, whether or not the embodiments share the same special technical feature is moot. Further, as explained in the election/restriction requirement, there is a search/examination burden for the patentably distinct species because the species have acquired a separate status in the art in view of their different classification and/or require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, species A requires a search in A61F 2/2875 while species G requires a search in A61F 2/44.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: In the second paragraph of paragraph 0078 on page 54 of applicant’s specification, the reference .  
Appropriate correction is required.
Claim Objections
Claims 4-6, 10, 11, 14, and 15 are objected to because of the following informalities:  
Claim 4 recites “the functional implant” which appears to be a typographical error that should be replaced with the limitation – functional component –, as recited in claim 1.  
Claim 5 recites “the surface of the housing” which appears to be a typographical error that should be replaced with the limitation – a surface of the housing –. There is a lack of antecedent basis of this limitation. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the rigid component" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Each of claims 10, 11, 14, and 15 depend from claim 8, which appears to be a typographical error. For the purposes of further examination, these claims have been interpreted as depending from independent claim 9. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,346,391 B1 to Osorio et al. (Osorio) in view of US Patent No. 5,727,567 to Carnaby et al. (Carnaby).
Regarding at least claim 1


    PNG
    media_image1.png
    209
    209
    media_image1.png
    Greyscale

Osorio meets the limitations of a functional, anatomy-specific craniofacial implant (40), comprising: a soft tissue (scalp tissue pedicle; 151) adapted to replace missing soft tissue and occupy a soft tissue space (col. 15, lines 62-67 and col. 16, lines 1-5 disclose creating a scalp tissue pedicle in the scalp tissue which is attached to and covers the outer surface of the outer wall of the housing mechanism 41 of the interface system/implant 40) proximate a pterional region of a cranium (col. 17, lines 52-65 discloses location of a single cavity or multiple cavities 45 in the skull 47 to receive the housing mechanism can be dictated by the medical application, anatomical and functional considerations, the judgement and skill of the surgeon, and cost/manufacturing consideration – therefore, the implant of Osorio is fully capable of being placed proximate a pterional region of a cranium as claimed; the examiner also notes that the term “proximate” is broad), the soft tissue (151) being coupled to a rigid component (at least one housing mechanism; 43 and/or 41) (fig. 9B); and a high-profile 
However, Osorio does not teach a soft tissue implant adapted to replace missing soft tissue and occupy a soft tissue space proximate a pterional region of a cranium, the soft tissue implant being coupled to a rigid component.
Carnaby teaches an artificial skin construction for use in overlying a body restorative device to be applied to the body of an individual (abstract). The artificial skin construction (10) is preferably adhered to a cranial prosthesis (11), for the purpose of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the soft tissue/scalp tissue pedicle of Osorio, which is used for cosmetic purposes, for an artificial skin construction, for example a soft tissue implant adapted to replace missing soft tissue and occupy a soft tissue space proximate a pterional region of a cranium, the soft tissue implant being coupled to a rigid component, in order to present an artificial skin appearance that closely matches the skin of the individual to use the construction, as taught by Carnaby, particularly if the scalp tissue pedicle for a particular individual is damaged and unable to be saved/used.
The examiner notes the use of functional language throughout the claim. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 2
Osorio in view of Carnaby teaches the implant of claim 1, further comprising: a hard tissue implant (43 and/or 41) adapted to replace missing bone (col. 12, lines 14-31 discloses the housing mechanism 41 generally including an intraosseous housing mechanism 43 configured and structured to be spaced in a cavity formed in a subjects skull 47) and occupy a hard tissue space of the pterional region of the cranium (col. 17, lines 52-65 discloses location of a single cavity or multiple cavities 45 in the skull 47 to 
The examiner notes the use of functional language throughout the claim. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 9
Similar to the explanation above, Osorio meets the limitations of a functional, anatomy-specific craniofacial implant (40), comprising: a hard tissue implant (43 and/or 41) adapted to replace missing bone and occupy a hard tissue space of the pterional region of a cranium (col. 12, lines 14-31 discloses the housing mechanism 41 generally including an intraosseous housing mechanism 43 configured and structured to be spaced in a cavity formed in a subjects skull 47 and col. 17, lines 52-65 discloses 
However, Osorio does not teach a soft tissue implant adapted to replace missing soft tissue and occupy a soft tissue space proximate a pterional region of a cranium, the soft tissue implant being coupled to the hard tissue implant.
Carnaby teaches an artificial skin construction for use in overlying a body restorative device to be applied to the body of an individual (abstract). The artificial skin construction (10) is preferably adhered to a cranial prosthesis (11), for the purpose of presenting an artificial skin appearance that closely matches the skin of the individual to use the construction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the soft tissue/scalp tissue pedicle of Osorio, which is used for cosmetic purposes, for an artificial skin construction, for example a soft tissue implant adapted to replace missing soft tissue and occupy a soft tissue space proximate a pterional region of a cranium, the soft tissue implant being coupled to a rigid component, in order to present an artificial skin appearance that closely matches the skin of the individual to use the construction, as taught by Carnaby, particularly if the scalp tissue pedicle for a particular individual is damaged and unable to be saved/used.
The examiner also notes the use of functional language throughout the claim. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claims 3 and 10
Osorio in view of Carnaby teaches the implant of claims 1 and 9. As explained above, Osorio teaches that a location of a single cavity or multiple cavities (45) in the skull (47) that are intended to receive the housing mechanism (43 and/or 41) can be dictated by the medical application, anatomical and functional considerations, the judgement and skill of the surgeon, and cost/manufacturing consideration. However, Osorio in view of Carnaby does not teach wherein the soft tissue space is one or more of a temporalis muscle, a temporal fat pad, and temporal subcutaneous tissue.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the implant of Osorio in combination with the soft tissue implant of Carnaby, occupies a soft tissue space that is one or more of a temporalis muscle, a temporal fat pad, and temporal subcutaneous tissue, since it is clear that the location of the implant can be dictated by the medical application, anatomical and functional considerations, the judgement and skill of the surgeon, and cost/manufacturing consideration, as taught by Osorio. 
Regarding at least claims 4 and 11
Osorio in view of Carnaby teaches the implant of claims 1 and 9. Osorio also teaches wherein the functional implant comprises a housing (housing mechanism; 43 and/or 41), a refillable reservoir (col. 5, lines 27-33 discloses chambers that store drugs for delivery to the brain), and at least one electro-osmotic pump (col. 4, lines 56-57 discloses a pump for injecting medicament).  
Regarding at least claims 5 and 12
Osorio in view of Carnaby teaches the implant of claims 4 and 11. Osorio also teaches wherein a diaphragm of the reservoir protrudes above the surface of the housing (col. 5, lines 33-38 discloses a removable cap or lid and col. 7, lines 5-9 discloses that the housing mechanism is spaced in the cavity in the skull and includes a portion that extends tangentially and/or normally outwardly from the cavity therefore protruding above the surface of the housing as claimed – the examiner notes that the surface is not specific and can therefore be interpreted as any surface of the housing).  
Regarding at least claims 6 and 13
Osorio in view of Carnaby teaches the implant of claims 4 and 11. Osorio also teaches wherein the functional implant further comprises a processor (col. 3, lines 44-47 discloses that the implant includes a control mechanism and col. 13, line 1 discloses that the control mechanism may include a microprocessor), a wirelessly rechargeable battery (col. 5, lines 10-26 discloses a wireless rechargeable battery), and a wireless communications device (col. 4, lines 7-16 discloses a wireless communication link).  
Regarding at least claims 7 and 14
Osorio in view of Carnaby teaches the implant of claims 1 and 9. Osorio also teaches wherein the soft tissue implant is coupled to one of the hard tissue implant and the cranial bone by an interdigitated connection (col. 16, lines 1-5 discloses that a part of the outer wall of the housing mechanism may be hinged at one end so the pedicle and the outer wall can be opened as one for easy access to the interior contents thereof, for example by use of a removable hatch or cap – this coupling meets the 
Regarding at least claims 8 and 15
Osorio in view of Carnaby teaches the implant of claims 1 and 9.  However, Osorio in view of Carnaby does not teach wherein the soft tissue implant is interchangeable with another soft tissue implant in a plug-and-play fashion.  
Carnaby also teaches that a kit can be preassembled so as to enable a user to put together an artificial skin construction to closely simulate any particular user’s skin and that such a kit may comprise a combination of colors such that the pigment can be matched closely to the user’s skin (col. 6, lines 7-25 and 32-35). It is therefore possible that the user could try one skin color and interchange it with another having a different color. It is noted that the limitation “plug-and-play fashion” is interpreted broadly since this limitation does not appear to require a particular structure.
It would further have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the soft tissue implant is interchangeable with another soft tissue implant in a plug and play fashion, in order to find an implant from the kit that closely match the user’s skin. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774